EXHIBIT 1
Kevin McKernan
Medicinal Genomics
CSO & Founder


Kevin is the Chief Scientific Officer and Founder of Medicinal Genomics
Corporation and has pioneered the genomics of cannabis and hemp to build a
stronger scientific environment (Kannapedia.net) for the study of cannabis based
therapeutics and blockchain technologies for tracking and verifying cannabis
genetics.


Kevin has spent his career researching and developing various DNA sequencing
technologies in both the research and clinical industries and has had a parallel
interest in driving the tools used for personalized medicine into the world of
cannabis medicine. Kevin believes the intersection of personalized medicine,
genomics, blockchains and cannabis is one of the most exciting growth
opportunities in our lifetime.


Medicinal Genomics made world-wide news in 2011 when it publically released
the first genome sequence for Cannabis Sativa L. As a result of this work,
Medicinal Genomics (MGC) launched a suite of qPCR tools for the detection of
microbial contamination on Cannabis. In 2015, MGC was the largest provider of
microbiological testing equipment in the cannabis space and has been selected
to present on its genome sequencing, cannabis sex determination and
microbiome work at ICRS 2014 and 2015.


Previously, Kevin was the CSO of Courtagen Life Sciences, Inc., and held the
position of Vice President and Director of R&D of Life Technologies where he
managed the development of Life Technologies next generation SOLiD
sequencing technology. Integral to the SOLiD R&D process, Kevin oversaw over
100 research collaborations exploring the new biological frontiers with next
generation sequencing and saw particular excitement and traction in human
tumor sequencing. Kevin initiated an R&D project to investigate chemFET
semiconductor based DNA sequencing and spearheaded a process to acquire
the DNA sequencing company Ion Torrent for $350M. These collaborations
resulted in hundreds of publications and 7 Journal covers from Science
Translational Medicine to Nature.


Kevin was the President and CSO of Agencourt Personal Genomics, a startup
company he co-founded in 2005 to invent revolutionary sequencing technologies
that dropped the cost of sequencing a human genome from $300M to $3,000; a
100,000-fold improvement in sequencing speed and cost in a few years. Kevin
oversaw the growth and research of APG until it was sold it to Applied
BioSystems. In 2000, Kevin Co-Founded Agencourt Biosciences Corporation
and acted as the CSO until 2005 where it was acquired by Beckman Coulter.
From 1996 to 2000 Kevin managed the Research and Development for the
Human Genome Project at Whitehead Institute/MIT resulting in several patents
for nucleic acid purification.

Kevin holds a B.S. in Biology from Emory University with a focus on cloning and
expressing Norepinephrine Transporters.
Kevin McKernan
CSO and Founder
Medicinal Genomics


Kevin is the CSO and Founder of Medicinal Genomics and has pioneered the genomics of cannabis and hemp to
build a stronger scientific environment (Kannapedia.net) for the study of cannabis based therapeutics and blockchain
technologies for tracking and verifying cannabis genetics. Previously, Kevin was the CSO of Courtagen Life

Sciences, Inc., and was Vice President and Director of R&D of Life Technologies where he managed the

development of Life Technologies next generation SOLiD sequencing technology. Integral to the SOLiD R&D
process, Kevin oversaw over 100 research collaborations exploring the new biological frontiers with next generation

sequencing and saw particular excitement and traction in human tumor sequencing. Kevin initiated an R&D project

to investigate chemFET semiconductor based DNA sequencing and spearheaded a process to acquire the DNA
sequencing company Ion Torrent for $350M. These collaborations resulted in hundreds of publications and 7

Journal covers from Science Translational Medicine to Nature.


Kevin was the President and CSO of Agencourt Personal Genomics, a startup company he co-founded in 2005 to
invent revolutionary sequencing technologies that dropped the cost of sequencing a human genome from $300M to

$3,000; a 100,000-fold improvement in sequencing speed and cost in a few years. In 2000, Kevin Co-Founded
Agencourt Biosciences Corporation and acted as the CSO until it was acquired by Beckman Coulter. Kevin also

managed the R&D for the Human Genome Project at Whitehead Institute/MIT resulting in several patents for

nucleic acid purification. Kevin holds a B.S. in Biology from Emory University with a focus on cloning and
expressing Norepinephrine Transporters. When not decoding DNA and unraveling the mysteries of cannabis

medicine, Kevin enjoy boating, skiing, and gardening.
